Order entered June 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00402-CV

 CELANESE CORPORATION AND GRUPO CELANESE, S. DE RL DE CV, Appellants

                                                 V.

  JAVIER SALCEDO SAHAGUN AND RAMOS & HERMOSILLO ABOGADOS, S.C.,
                            Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-09284

                                            ORDER
       Appellants’ brief on the merits is currently due on June 24, 2019. Before the Court is

appellants’ June 6, 2019 motion requesting an extension of forty-five days to file their brief. We

GRANT the motion to the extent appellants shall file their brief by July 24, 2019. We caution

appellants that further extension requests in this accelerated appeal will be disfavored.


                                                       /s/    KEN MOLBERG
                                                              JUSTICE